Citation Nr: 0020939	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  97-19 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUE

Entitlement to a higher rating for bilateral hearing loss, 
initially assigned a zero percent evaluation, effective from 
October 1995.



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from August 1974 to September 
1995.

This appeal arises from a notice of disagreement received 
from the veteran in 1996 and 1997 with April and November 
1996 RO rating decisions that granted service connection for 
duodenal ulcer, and assigned a zero percent rating for this 
condition, effective from October 1995; granted service 
connection for bursitis/calcific tendonitis of both 
shoulders, and assigned one zero percent rating for this 
condition, effective from October 1995; and granted service 
connection for bilateral hearing loss, and assigned a 
zero percent rating for this condition, effective from 
October 1995.  An April 1997 RO rating decision increased the 
evaluation for the duodenal ulcer from zero to 10 percent.  A 
statement of the case was sent to the veteran in April 1997.  
In May 1997, the veteran's substantive appeal, VA Form 9, was 
received.  In the substantive appeal, he withdrew his appeal 
with the issue of entitlement to a higher rating for duodenal 
ulcer and stated that he wanted a 10 percent evaluation for 
the bilateral shoulder condition.  

A September 1998 RO rating decision increased the evaluation 
for the bilateral shoulder condition.  This decision assigned 
2 separate 10 percent evaluations for the bilateral shoulder 
condition, one for tendonitis of the right shoulder and the 
other for tendonitis of the left shoulder.  A veteran is 
generally assumed to be seeking the maximum schedular rating 
allowed by law and regulation for a disability, but in this 
case he specifically requested a 10 percent rating for the 
shoulder disability.  Since the requested benefit has been 
awarded with regard to the evaluation of the bilateral 
shoulder condition, this matter is not an issue for appellate 
consideration.  AB v. Brown, 6 Vet. App. 35 (1993).  Hence, 
the only remaining issue for appellate consideration is shown 
on the first page of this decision.


REMAND


A service department medical report was received at the Board 
that shows the veteran underwent audiological evaluation in 
May 2000.  This evidence was not reviewed by the RO and the 
veteran has not waived initial consideration of it by the RO.  
Due process requires that the RO consider all records and 
provide the veteran with a related supplemental statement of 
the case.  38 C.F.R. § 20.1304(c) (1999).

In view of the above, the case is REMANDED to the RO for the 
following actions:

The RO should review the claim for an 
increased evaluation for bilateral 
hearing loss.  This review should 
consider all the above-noted audiological 
evaluation report.  If action remains 
adverse to the veteran, an appropriate 
supplemental statement of the case should 
be sent to the veteran.  He should be 
given the opportunity to respond to the 
supplemental statement of the case before 
the file is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




